KENNARD, J.
I concur in the majority opinion and in the judgment. I write separately to state my understanding of one part of our decision in this case: the construction of the words “because of’ as they are used in Penal Code sections 422.6 and 422.7.
Penal Code section 422.6 defines a criminal offense. At the time of the conduct at issue here, the offense was defined as using force or the threat of *730force to injure, intimidate or interfere with, oppress, or threaten another person in the exercise of that person’s civil rights “because of the other person’s race, color, religion, ancestry, national origin, or sexual orientation." (Italics added.) Penal Code section 422.7 is a penalty enhancement provision. At the time relevant here, it increased the punishment for a misdemeanor if it was committed against the person or property of another for the purpose of interfering with the other person’s exercise of civil rights “because of the other person’s race, color, religion, ancestry, national origin, or sexual orientation . . . .” (Italics added.) Thus, an element common to these two “hate crime” provisions is that the defendant have acted “because of’ the victim’s statutorily enumerated characteristic.
Deceptively simple in appearance, the words “because of’ as used in these criminal statutes mask a host of difficult problems. These problems may generally be divided into two categories: problems of proof and problems of interpretation.
Consider first the problems of proof. Because of the complexity of the human mind, determining why a person has acted in a given situation is extremely difficult, even with the person’s full cooperation. Not infrequently, motives for certain actions remain a mystery, even to the actor. In the context of a criminal trial, the prosecution cannot require the defendant to testify, and therefore must look to the defendant’s out-of-court statements and conduct to demonstrate a motive or motives for the defendant’s behavior. But the use of a defendant’s past statements and associations to prove motive, if not carefully controlled, may have a chilling effect on First Amendment freedoms, and thus the inquiry generally must be confined to statements or conduct of the defendant reasonably close in time or context to the charged acts.
If these problems of proof are overcome, and all of a defendant’s motives are ferreted out, there will still be problems of interpretation. Very often, motives prohibited by the statute will have combined in the defendant’s mind with other more commonplace motives completely unrelated to the victim’s statutorily enumerated characteristics. Again, First Amendment concerns are present. The more attenuated the relationship between the bias motive and the behavior, the greater the risk that the statutory punishment (or increase in punishment) is effectively being imposed for the defendant’s bigoted thoughts or beliefs or expressions rather than for the behavior. (See generally, Weinstein, Hate Crime and Punishment: A Comment on Wisconsin v. Mitchell (1994) 73 Ore. L.Rev. 345.) When presented with this “mixed motives” situation, how is the jury to determine whether the defendant has acted “because of’ the motives that the statutes condemn?
*731Addressing this latter problem, the majority arrives at the following conclusions about the meaning of the term “because of’ in Penal Code sections 422.6 and 422.7: (1) bias or hatred toward one or more of the enumerated groups need not be the predominant or exclusive motive for the defendant’s conduct; (2) a bias motivation must be a “cause in fact” of the defendant’s conduct; and (3) if the defendant also had other independent nonbias motives for the conduct, the bias motive must have been a “substantial factor” in producing the defendant’s behavior. (Maj. opn., ante, at pp. 716, 718-720.)
In adopting these conclusions, the majority follows the generally accepted analytical path of using the language of causation developed primarily in tort law to define the role that a bias motivation must play before conduct may be sanctioned as discriminatory.1 The terms “cause in fact” and “substantial factor” have established meanings in tort law. By using those terms here, the majority has adopted those tort law meanings.

“Cause in Fact”

In tort law, a person’s conduct is a “cause in fact” of another’s injury if the injury would not have occurred in the absence of that conduct. This is generally referred to as the “but for” test of causation. As this court has recognized, the “but for” test works well in most situations, but it should not be used “when two ‘causes concur to bring about an event and either one of them operating alone could have been sufficient to cause the result [citation].”’ (Mitchell v. Gonzales (1991) 54 Cal.3d 1041, 1049 [1 Cal.Rptr.2d 913, 819 P.2d 872], quoting Vecchione v. Carlin (1980) 111 Cal.App.3d 351, 359 [168 Cal.Rptr. 571], italics added; see also Prosser & Keeton, The Law of Torts (5th ed. 1984) § 41, p. 266 [stating that a test other than “but for” is needed when “two causes concur to bring about an event, and either one of them, operating alone, would have been sufficient to cause the identical result”].) The most common illustration of concurrent causation is two fires of independent origin that join before destroying property. Under the “but for” test of causation, neither fire would be a “cause in fact” of the property’s destruction (because either would have caused the loss in the other’s absence), and thus persons responsible for the fires would escape *732legal responsibility.2 To avoid this improper result, the definition of “cause in fact” must be expanded to include a second and alternative test, in addition to the “but for” test. Thus, conduct is deemed to be a “cause in fact” of another’s injury if either (1) the injury would not have occurred “but for” the conduct, or (2) the conduct would have been sufficient to produce the injury in the absence of other independent forces operating concurrently.
The Restatement Second of Torts, in section 432, gives essentially the same definition of “cause in fact,” in these words:
“(1) Except as stated in Subsection (2), the actor’s negligent conduct is not a substantial factor in bringing about harm to another if the harm would have been sustained even if the actor had not been negligent.
“(2) If two forces are actively operating, one because of the actor’s negligence, the other not because of any misconduct on his part, and each of itself is sufficient to bring about harm to another, the actor’s negligence may be found to be a substantial factor in bringing it about.” (Italics added.)
This definition of “cause in fact,” developed to determine when one individual’s conduct should be deemed a cause of another’s injury or loss, must now be adapted to the context of motives as a cause of behavior. When a person has acted to deprive another of civil rights, and the evidence reveals both bias and nonbias motives, the bias motives will be a “cause in fact” of the conduct if either (1) the conduct would not have occurred in the absence of the bias motives, or (2) the bias and nonbias motives are independent of each other and the bias motives would have been sufficient to produce the conduct even in the absence of all nonbias motives. Under our decision today, as I understand it, this is what the prosecution must prove to establish that the bias motivation was a “cause in fact” of conduct charged under Penal Code section 422.6 or 422.7.

*733
“Substantial Factor”

In tort law, a finding that the defendant’s negligence was a “cause in fact” of the plaintiff’s injury does not end the causation inquiry. A person’s conduct may be a “cause in fact” of another’s injury and yet not be a legally sufficient cause. In addition to simple causality, legal causation in tort law incorporates “our more or less inadequately expressed ideas of what justice demands, or of what is administratively possible and convenient.” (Prosser & Keeton, op. cit. supra, § 41, p. 264; see Mitchell v. Gonzales, supra, 54 Cal.3d 1041, 1057-1058 (dis. opn. of Kennard, J.).) This second level of causation inquiry has traditionally gone by the name of “proximate cause.” Because that term has been thought to overemphasize the importance of physical and temporal proximity in making the evaluation, it has in recent years given ground to the term “substantial factor.’’3 Thus, negligent conduct will be deemed a legally sufficient cause of another’s injury only if it is (1) a “cause in fact” of the injury (as defined above), and (2) a “substantial factor" in producing the injury.
Like “cause in fact,” this concept of “proximate cause” or “substantial factor" must be translated from the realm of tort law, where it describes a relationship between one person’s conduct and another’s injury, to the particular context at issue here, where it will be used to define the necessary relationship between a person’s motives and the same person’s actions. The majority does not undertake to define when an individual’s bias motivation, having been found to be a “cause in fact" of that individual’s conduct, can properly be said also to be a “substantial factor” in producing that conduct, generally deeming the term “substantial factor” to be self-defining. I agree that greater precision, although certainly desirable, is not constitutionally required and may well be impossible.
In the end, we must rely on the jury, with its inherent sense of fairness and justice, to use the “substantial factor” requirement in a way that appropriately accommodates the competing interests: on the one hand, deterring discriminatory conduct; on the other, preserving our First Amendment commitment to freedom of thought and speech. Perhaps the most that can be said is that when the defendant has entertained both discriminatory and nondiscriminatory motives, and either alone would have been sufficient to produce the behavior, the defendant should not be found to have acted “because of’ the victim’s statutorily enumerated characteristic if nonbias motives so *734predominated over the bias motives that imposing a punishment designed particularly for bias-motivated conduct would be inherently unfair and would come perilously close to punishing improper thoughts or beliefs.
With this understanding of our decision today, I concur in the majority opinion.

One commentator has challenged the assumption “that the problem of mixed motives is a problem of causation, similar to causation problems in tort law . . . .” (Gudel, Beyond Causation: The Interpretation of Action and the Mixed Motives Problem in Employment Discrimination Law (1991) 70 Tex. L.Rev. 17, 20.) Although the analogy is admittedly not exact, it is sufficiently close to be helpful, at least in the absence of another and superior method of analysis.


The proper result is somewhat less clear when only one of the fires was negligently caused. Although a famous early case declined to impose any liability in that situation (Cook v. Minneapolis, St. P. & S. S. M. Ry. Co. (1898) 98 Wis. 624 [74 N.W. 561]), the consensus now appears to be that liability is properly imposed on the negligent actor, even though the fire of innocent origin would have caused the same loss in any event. (See Prosser & Keeton, op. cit. supra, § 41, p. 267, fn. 26.)
Curiously, courts have generally reached the opposite result when applying a concurrent cause analysis to culpable and nonculpable motives in employment discrimination cases. Thus, when an employee has been discharged or demoted, and the evidence shows that the employer entertained both culpable (that is, discriminatory) and nonculpable motives, the employer can escape liability by proving that it would have taken the same action even without the culpable motive. (See Price Waterhouse v. Hopkins (1989) 490 U.S. 228 [104 L.Ed.2d 268, 109 S.Ct. 1775]; Martori Brothers Distributors v. Agricultural Labor Relations Bd. (1981) 29 Cal.3d 721, 729-730 [175 Cal.Rptr. 626, 631 P.2d 60].)


“Substantial factor” has been used not only as a synonym for “proximate cause" but also as a synonym for “cause in fact.” (See Prosser & Keeton, op. cit. supra, § 41, pp. 267-268; id. (1988 pocket supp.), pp. 43-45.) Much unnecessary confusion results from making the same term carry so many related yet distinct meanings.